DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Application Publication No. 2019/0223698 to Hosgoe et al.  
In regard to claims 1 and 4-7, Hosgoe et al. disclose an endoscope 10, comprising: a lever 60 that is rotatably provided at a distal tip of an insertion portion; an elevator 80 that can be attached to and detached from the distal tip of the insertion portion, and includes a lever connection portion 81 connected to the lever, and an elevator shaft 82 arranged to rotate coaxially with the lever when the lever connection portion and the lever are connected; and an endoscope cap 50 that can be attached to and detached from the distal tip of the insertion portion, and includes a bottomed cylindrical cover, an elevator support portion 70 that is provided inside the cover and has an inlet 76 through which the elevator shaft enters when mounted to the distal tip of the insertion portion, and an elevator pivot portion provided at the inlet (See Figs. 5-7, 9, 11-15 and paragraphs 0044-0079).
In regard to claim 2, Hosgoe et al. disclose an endoscope, wherein the lever connection portion is a groove 82 that engages with the lever (See Fig. 11).
In regard to claim 3, Hosgoe et al. disclose an endoscope, wherein the lever connection portion has one end surface of the groove closed (See Fig. 11).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Application Publication No. 2018/0249894 to Kolberg et al.    
In regard to claims 1 and 4-7, Kolberg et al. disclose an endoscope, comprising: a lever 1045 that is rotatably provided at a distal tip of an insertion portion; an elevator 1002 that can be attached to and detached from the distal tip of the insertion portion, and includes a lever connection portion 1210 connected to the lever, and an elevator shaft 1026 arranged to rotate coaxially with the lever when the lever connection portion and the lever are connected; and an endoscope cap 1003 that can be attached to and detached from the distal tip of the insertion portion, and includes a bottomed cylindrical cover, an elevator support portion (i.e. lateral bore, not labeled) that is provided inside the cover and has an inlet through which the elevator shaft enters when mounted to the distal tip of the insertion portion, and an elevator pivot portion provided at the inlet (See Figs. 10-12 and paragraphs 0095-0113).
In regard to claim 2, Hosgoe et al. disclose an endoscope, wherein the lever connection portion is a groove 1210 that engages with the lever (See Fig. 12, paragraphs 0112-0113).
In regard to claim 3, Hosgoe et al. disclose an endoscope, wherein the lever connection portion has one end surface of the groove closed (See Fig. 12, paragraphs 0112-0113).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/18/2022